Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 9/26/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, FELIX (US 20120273340 A1) in view of FELIX (CA 2770388 A1); hereinafter FELIX2, see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 21-25, 28, 31, 33-34, and 39-42 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over FELIX (US 20120273340 A1) in view of FELIX (CA 2770388 A1); hereinafter FELIX2.
Regarding claim 21, FELIX discloses an air purification apparatus (abstract) (figs. 4a-4b) comprising: 
a chamber (20, 400) comprising one or more sidewalls forming an inner cross-sectional area extended longitudinally along a central longitudinal axis to form an interior volume, the one or more sidewalls comprising an inwardly-facing reflective surface comprising a continuous, inwardly-facing reflective perimeter [0032-0034] (reference’s claim 10) extending completely around the longitudinal axis; 
a collimated light source (16) oriented to direct a beam of collimated light along the central longitudinal axis (of 20, 400); and 
a beam redirector (un-labelled for 16 at 20, 402, 404) comprising an optic element with a refractive lens (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape), the beam redirector (un-labelled for 16 at 20, 402, 404) configured to: (1) refract the beam of collimated light energy with the refractive lens at a non-orthogonal angle θ relative to the longitudinal axis (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape), such that the beam of collimated light energy forms a refracted beam of collimated light energy that extends longitudinally within the interior volume at the angle θ, and (2) 
a first continuous, three-dimensional field of collimated light energy within the interior volume (figs. 4a-4b; light (shaded areas) from 16), the first field increasing in circumference and extending radially outwardly from and longitudinally along the longitudinal axis, from the beam redirector to the inwardly-facing perimeter; and 
a second continuous, three-dimensional field of collimated light energy within the interior volume (light reflected from interior walls, per [0032-0034] and reference’s claim 10), the second field formed from the reflection of the first field off the inwardly-facing reflective perimeter, the second field comprising a first portion extending radially inwardly from the inwardly-facing reflective perimeter, and decreasing in circumference and extending along the longitudinal axis, 
wherein the first field and the second field each extend across an entirety of the cross sectional area of the interior volume of the chamber, to contact and destroy particles passing therethrough [0032-0034]
(figs. 4a-4b; UV laser 16, lens (un-labelled) in elbow (402 and/or 404) of air pipe/chamber 400, 20), 
	[0032-0034]  
	(reference’s claim 10 Note reflective or refractive material) 
     	But FELIX fails to disclose rotate the optic element through a complete revolution about a rotational axis that is collinear with the central longitudinal axis, such that the refracted beam of collimated light energy is rotated about the central longitudinal axis and redirected within the interior volume to form.
    	FELIX2, however, discloses a sterilization chamber (figs. 6a-6c; 12); for sterilization via a laser (18) via a rotating optical element/refractive lens (600) for forming a sterling light cone/volume  along a central longitudinal axis of the chamber (12)
rotate the optic element (600) through a complete revolution (pg. 15, lines 5-25) about a rotational axis that is collinear with the central longitudinal axis (of 12, from 600 to bottom of 12), such that the refracted beam of collimated light energy is rotated about the central longitudinal axis and redirected (via 600) within the interior volume (of 12) to form 
a first continuous, three-dimensional field of collimated light energy within the interior volume (pg. 15, lines 5-25; Note from the rotating refractive lens 600 for UV laser 18;); and 
a second continuous, three-dimensional field (pg. 15, lines 5-25 Note due/from the reflective walls) of collimated light energy within the interior volume.
	(figs. 6a-6c; sterilizing UV laser 18, chamber 12, rotating optic lens 600) 
	(pg. 15, lines 5-25 Note rotating refractive lens 600 for UV laser 18; Note reflective walls).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of FELIX, with a rotating refractive beam redirector lens, as taught by FELIX2, use as a substitution (and/or in addition to) of one known rotating optical element/refractive lens element for another (i.e. the generic redirector of FELIX) to obtain predictable beam transference and distribution results to enhance the  sterilization effect. 

     	Regarding claim 22, FELIX discloses that the chamber (20, 400) comprises a first end and a second end (410 to 406) configured to allow air to flow through the chamber through the interior volume from the first end to the second end along the longitudinal axis.  
	(figs. 4a-4b; UV laser 16, lens (un-labelled) in elbow (402 and/or 404) of air pipe/chamber 400, 20).
     	Regarding claim 23, FELIX discloses that the collimated light source is a laser (16).  
	(figs. 4a-4b; UV laser 16, lens (un-labelled) in elbow (402 and/or 404) of air pipe/chamber 400, 20), 
	[0032-0034].
     	Regarding claim 24, FELIX discloses that the chamber (20, 400) is cylindrical (400 is shown cross sectionally as a cylindrical pipe)
	(figs. 4a-4b; UV laser 16, lens (un-labelled) in elbow (402 and/or 404) of air pipe/chamber 400, 20).
     	Regarding claim 25, FELIX discloses that the beam redirector (un-labelled for 16 at 20, 402, 404) is disposed within an elbow (at 402, 404) of the chamber (400, 20).  
     	Regarding claim 28, FELIX discloses that at least one of the first and the second field of collimated light energy has a substantially frustroconical shape (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape).

     	Regarding claim 31, FELIX discloses that the first field of collimated light energy is reflected within the chamber (400, 20) to form two or more reflected energy fields extending longitudinally along the longitudinal axis (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape, Note the light from laser 16 reflects multiple times inside of 400, 20, due to 400’s, 20’s reflective walls)
 	(figs. 4a-4b; UV laser 16, lens (un-labelled) in elbow (402 and/or 404) of air pipe/chamber 400, 20), 
	[0032-0034] 
	(reference’s claim 10 Note reflective or refractive material) .
 
Regarding claim 33, FELIX discloses a beam redirector (un-labelled for 16 at 20, 402, 404) and a controller (18) [0021] [0024] (fig. 4; “controller”) for a laser (16) and an air flow pipe (400, 20) that controls the laser irradiation level based upon the air flow rate [0021]. 
But FELIX fails to disclose a controller configured to: rotate the beam redirector about the rotational axis at a rotational velocity corresponding to V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy 
FELIX2 discloses a controller (fig. 1, 30) configured to: rotate the beam redirector (600) (figs. 6a-6c; sterilizing UV laser 18, chamber 12, rotating optic lens 600) (pg. 15, lines 5-25 Note rotating refractive lens 600 for UV laser 18; Note reflective walls) about the rotational axis at a rotational velocity 
 In regards to claim 33, FELIX as modified by FELIX2 differs from the claimed invention by not showing the stated rotational velocity ranges disclosed (i.e. that the rotational velocity is set to correspond to V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements of the air purification apparatus, as disclosed by FELIX, with a controller for controlling the laser and the rotating beam redirector/mirror/reflector in order to control laser irradiation/ensure irradiation of a particle passing through the volume, as taught by FELIX2, to use by combining prior art elements according to known controller configurations to yield predictable particle irradiation/ air purification results.

Moreover, regarding claim 34, FELIX 2 discloses that wherein the controller (fig. 1, 30)  is configured to provide at least one of the following: 21, see previous.

     	Regarding claim 39, FELIX discloses that the first field (figs. 4a-4b; light (shaded areas) from 16) and the second field (light reflected from walls of 400, 20) are positioned at different longitudinal positions within the interior volume (of 400, 20) relative to each other (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape, Note the light from laser 16 reflects multiple times to multiple positions  inside of 400, 20, due to 400’s, 20’s reflective walls) 
	[0032-0034] 
	(reference’s claim 10 Note reflective or refractive material).
     	Regarding claim 40, FELIX discloses that the first field (figs. 4a-4b; light (shaded areas) from 16) and the second field (light reflected from walls of 400, 20) are different lengths with respect to each other (inherent that the reflected light field/second field would reflect at differing lengths as it reflects down 400, 20)
     	Regarding claim 41, FELIX discloses that the second field (light reflected from walls of 400, 20) comprises a second portion (a later reflection), the second portion increasing in circumference and extending radially outwardly from and longitudinally along the longitudinal axis, from the first portion to the inwardly-facing perimeter (as light from laser 16, reflects from reflective walls of 400, 20 it will repeatedly reflect from the walls back towards the longitudinal axis and then back to the walls again as it travels/reflects down the interior of 400,20) .
     	Regarding claim 42, FELIX discloses that wherein each of the first field (figs. 4a-4b; light (shaded areas) from 16) , the first portion of the second field (light reflected from walls of 400, 20) , and the second portion of the second field comprise a substantially frustroconical shape (figs. 4a-4b; light (shaded areas) from 16 is shown refracting/diverging into a conical shape).

2.	Claim(s) 26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over FELIX (US 20120273340 A1) in view of FELIX (CA 2770388 A1); hereinafter FELIX2; hereinafter “the combined references”, as applied to claim 21 above, and further in light of Ruckman et al. (US 20050023478 A1).
Regarding claim(s) 26, FELIX discloses wherein the beam redirector (un-labelled for 16 at 20, 402, 404) further comprises an optic element with a surface 
     	But the combined references fail to disclose the beam redirector further comprises an optic element with a surface comprising a reflective material.
    	Ruckman, however, discloses a UV beam redirector comprises a first optic element with the surface comprising a reflective material (710) [0055], and a second optic element with the refractive lens (708) [0055]
(fig. 7, refractive lens element 708 is provided with a silvered mirror back surface 710)
[0055].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of the combined references, with the above claimed beam redirector configuration, as taught by Ruckman, to use as a substitution of one known beam redirector configuration for another (i.e., with a refractive lens configuration) to obtain predictable results of increased irradiation (i.e. of irradiation by a combination of refraction and reflection , [0055]).

2.	Claim(s) 29-30 and 32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over FELIX (US 20120273340 A1) in view of FELIX (CA 2770388 A1); hereinafter FELIX2; hereinafter “the combined references”, as applied to claim 21 above, and further in light of Boodaghians et al. (US 20120051977 A1).
Regarding claim(s) 29, FELIX discloses wherein a portion of the reflective surface (of 400, 20 at 402, 404 at least) is oriented to be 
(regarding claim 30) FELIX discloses wherein the reflective surface 
But the combined references fail to disclose portion of the reflective surface is oriented to be substantially non-parallel with the longitudinal axis; and 
(regarding claim 30)  wherein the reflective surface comprises one or more reflective grooves.
Boodaghians, however, discloses a UV sterilizer (abstract) with 
regarding claim 29, a portion of the reflective surface (figs. 11a-11b, un-labelled inner grooved surface) is oriented to be substantially non-parallel with the longitudinal axis (figs. 11a-11b) [0051]   and 
(regarding claim 30) Pierce discloses wherein the reflective surface comprises one or more reflective grooves (figs. 11a-11b; un-labelled inner grooved surface) [0051].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of the combined references, with the above claimed features, as taught by Boodaghians , to use as a substitution of one known reflective wall configuration for another (i.e., with non-parallel /grooved reflective surfaces) to obtain predictable light reflectance and scattering results  of increased light dispersion and spread for increased UV sterilization to mitigate blind spots [0051].
 
 Moreover regarding claim 32, Boodaghians discloses comprising an energy abatement device [0050] positioned within the chamber and configured to absorb the energy of the field of collimated light energy
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of the combined references, with the above claimed features, as taught by Boodaghians , to use as a substitution of one known reflective wall configuration for another (i.e., with energy abatement device/absorbing surfaces) to obtain predictable light absorbing results  to mitigate harmful accidental UV exposure to people [0050].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881